Mathews, J.,
delivered tile opinion of the court.
This suit is brought by an undertaker on a contract to build a house. His claim is resisted, by the defendant, on the ground of failure, on the part of the builder, to do the `~~vork as stipulated in the contract. The petition contains a count for a quantum meruit, on which the court below rendered judgment in favor of the plaintiff, for four hundred and twenty-four dollars and twenty-five cents. The defendant appealed.
The correctness of this judgment, depends mainly on the evidence of the cause. We have examined it carefully, and believe the conclusions of the judge a quo on it, to be just.
Since the appeal, the plaintiff and appellee, has prayed the judgment of the District Court to be amended, by decreeing to him a privilege on the building, &c. The record, however, shows nothing which entitles him to the privilege claimed.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs in both cousts.